Title: To Thomas Jefferson from James Maury, 9 April 1792
From: Maury, James
To: Jefferson, Thomas


          Liverpool, 9 Apr. 1792. He has not written since 10 Nov. last because since then little material has happened and he has been unable to provide a better account of American trade in his district last year.—He has received his set of the acts of Congress and needs four more for the use of his agents at other ports.—This port still excludes foreign wheat and flour.—Masters of American vessels entering here must take care to be in order.—William Barker Master of the South Carolina brig Sukey is now having trouble because crew members who are not native Americans have made recent declarations before a local magistrate that do not accord with those made before an approved magistrate in America prior to setting sail. The vessel may be admitted to port or released, yet the delay and inconvenience will be great before the Lords of Treasury settle the matter. He suggests this affair be made public.—American vessels continue to be preferred in the carrying trade from hence.—The House of Commons seem inclined to abolish the African slave trade but have not yet proposed how to do it.—The enclosed copy of the London Gazette describes the attempted assassination of the King of Sweden.
        